Citation Nr: 0826262	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-34 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Palo Alto, 
California


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
medical services the veteran received at the Dominion 
Hospital of Santa Cruz, California, on June 18, 2006. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1944 to April 1945.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2006 
decisional letter of the Palo Alto, California Department of 
Veterans Affairs Medical Center (VAMC), the agency of 
original jurisdiction (AOJ).  

The appeal is REMANDED to the VAMC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The veteran seeks reimbursement for unauthorized medical 
expenses that he incurred in June 2006.  Review of the 
records shows that the VAMC folder that has been provided 
does not contain actual records of the treatment he received.  
His representative argues that the treatment emergent in 
nature.  The statement of the case (SOC) essentially holds 
that it was not.  The SOC refers to "medical records" 
provided by the veteran along with his claim, however no such 
records are contained in either the VAMC folder or the 
veteran's claims folder that accompanies it.  There is no way 
for the Board to resolve the matter with the information 
provided.  For proper appellate review, these records must be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should secure for the record 
copies of the records of the veteran's 
treatment at Dominican Hospital of Santa 
Cruz on June 18, 2006.  If those records 
are already at the VAMC, they should be 
associated with the claims file.

2.  The AOJ should then readjudicate the 
claim in light of any additional evidence 
secured and not previously considered.  If 
it remains denied, the AOJ should issue an 
appropriate supplemental SOC (SSOC) and 
provide the appellant the opportunity to 
respond.  The SSOC must explain the 
rationale for the denial.  The appellant 
and his representative should have the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




